 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENNETH EDWARD MAYE,                              Case No.: 19-cv-00110-AJB-RNB
12                                    Plaintiff,
                                                       ORDER:
13   v.
     ANDREW SAUL, Commissioner of                      (1) ADOPTING THE REPORT
14
     Social Security,                                  AND RECOMMENDATION (Doc.
15                                                     No. 23);
                                    Defendant.
16
                                                       (2) GRANTING PLAINTIFF’S
17                                                     MOTION FOR SUMMARY
                                                       JUDGMENT (Doc. No. 15); AND
18
19                                                     (3) DENYING DEFENDANT’S
                                                       CROSS-MOTION FOR SUMMARY
20
                                                       JUDGMENT (Doc. No. 18.)
21
22         Presently before the Court are: (1) Plaintiff Kenneth Edward Maye’s (“Plaintiff”)
23   motion for summary judgment; and (2) Defendant Commissioner of Social Security’s
24   (“Defendant”) cross-motion for summary judgment. (Doc. Nos. 15, 18.) The Court referred
25   this matter to Magistrate Judge Robert N. Block for a Report and Recommendation (the
26   “R&R”), which was issued on September 25, 2019. (Doc. No. 23.) The Magistrate Judge
27   recommends that the Court: (1) grant Plaintiff’s motion for summary judgment; and (2)
28   deny Defendant’s cross-motion for summary judgment. (Id. at 10.) The parties were
                                                   1

                                                                           19-cv-00110-AJB-RNB
 1   instructed to file written objections to the R&R by October 9, 2019 and a reply to the
 2   objections no later than October 23, 2019. (Id.)
 3         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 4   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
 5   a de novo determination of those portions of the report . . . to which objection is made[,]”
 6   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
 7   made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United States v. Remsing, 874 F.2d
 8   614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need only
 9   satisfy itself that there is no clear error on the face of the record in order to accept the
10   recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
11   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
12         Neither party has filed objections to the R&R. Thus, having reviewed the R&R, the
13   Court finds it thorough, well-reasoned, and contains no clear error. Accordingly, the Court
14   hereby: (1) ADOPTS the R&R; (2) GRANTS Plaintiff’s motion for summary judgment;
15   and (3) DENIES Defendant’s cross motion for summary judgment.
16
17   IT IS SO ORDERED.
18
19   Dated: November 15, 2019
20
21
22
23
24
25
26
27
28
                                                  2

                                                                               19-cv-00110-AJB-RNB
